Citation Nr: 0810404	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-29 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girrard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from October 1992 to October 
2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Atlanta, Georgia, which denied the above claims.

This case was previously before the Board in March 2006, at 
which time it was remanded for additional development.  It is 
now returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the veteran's claims at 
this time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand in this matter is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Service connection if warranted where the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  In order to prevail on 
the issue of service connection for any particular 
disability, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

The veteran asserts that he has current bilateral knee and 
low back disorders that were first manifested during his 
period of active service.  A review of his service medical 
records reveals that in December 1994, he was diagnosed with 
a right knee sprain; in June 1998, he was diagnosed with 
possible low back strain; and in July 1998, he was diagnosed 
with left knee strain.  In the veteran's separation report of 
medical history dated in January 2000, he indicated having a 
problem with his knees and frequent low back pain.

Subsequent to service, a VA examination report dated in April 
2001, shows that the examiner provided final diagnoses of 
knee strain and back strain.  The examiner, however, did not 
provide an opinion as to the etiology of the currently 
diagnosed knee and back strains.  

A private medical treatment records from the South Coast 
Medical Associates dated in February 2002 shows, in pertinent 
part, that the veteran denied back or extremity pain, and an 
assessment of a normal physical examination was provided.  In 
June 2004, the veteran, in pertinent part, reported low back 
pain following a motor vehicle accident.  The assessment was 
normal lumbar spine.

As there is competent medical evidence that the veteran had 
bilateral knee and back strains in service, and a diagnosis 
of knee and back strains subsequent to service, the Board 
finds that a medical examination is necessary so that the 
nature and etiology of any current bilateral knee and low 
back disorders found on examination may be determined.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the veteran 
for an appropriate VA orthopedic 
examination in order to determine the 
nature and etiology of any bilateral knee 
or low back disorder found on examination.  
The entire claims file and a copy of this 
Remand must be reviewed by the examiner in 
conjunction with conducting the 
examination.  All necessary tests and 
studies should be performed, and all 
findings must be reported in detail.

The examiner should render an opinion as 
to whether any right knee, left knee or 
low back disorder found on examination had 
its onset during the veteran's period of 
active service, to include the reported 
incidents of bilateral knee and low back 
strains as set forth above.  The examiner 
should also opine as to whether any 
bilateral knee or low back disorder found 
on examination was the result of an 
intervening incident, such as the reported 
motor vehicle accident in June 2004.  In 
doing so, the examiner should acknowledge 
the veteran's report of a continuity of 
symptomatology.  Any opinions expressed 
must be accompanied by a complete 
rationale.

2.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided with 
a Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

